DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Peter Yeung on 09/22/21. The application has been amended as follows: 

For purposes of Clarifying the record with regards to the abstract, the examiner notes:
(1) The abstract as submitted on 01/06/20 is to be entered into the resulting patent. As there are multiple copies of the abstract as provided on 01/06/20, the examiner has provided an internal note on the correct abstract document which states “USE THIS ABSTRACT.” 

For purposes of clarifying the record with regards to the drawings, the examiner notes:
(2) Figures 1-4 as submitted in the drawings as filed on 09/30/20 are the ONLY drawings to be entered into the resulting patent.

For purposes of with regards to the specification, the examiner notes:
(3) The 8 page specification as submitted on 09/30/20 is understood to be the most complete specification of record and is to be entered into the resulting patent. The 8 page specification as submitted on 09/30/20 has been amended as follows:
	(4) The amendment to the specification as submitted on 07/06/21. This amendment is actually removing the markups as shown in the specification of 09/30/20.
	(5) The amendment to the specification as submitted on 09/16/21. 
	(6) No other specification amendment is entered other than what is stated above.

For purposes of clarifying the record with regards to the claims, the examiner notes:
(7) The claims have been amended as per the attached document titled “Amendments to the Claims.”

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649